CM/ECF-GA Northern District Court                                 https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?389482822719918-...




                                                    1:20-cv-01624-SCJ
                                                 Walters et al v. Kemp et al
                                                 Honorable Steve C. Jones

                                        Minute Sheet for proceedings held on 04/27/2020.


              TIME COURT COMMENCED: 10:30 A.M.
              TIME COURT CONCLUDED: 12:05 P.M.                   COURT REPORTER: David Ritchie
              TIME IN COURT: 1:35                                DEPUTY CLERK: Pamela Wright
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Cristina Correia representing Brian Kemp
         PRESENT:                   Cristina Correia representing Gary Vowell
                                    Angela Davis representing The County of Cherokee, Georgia
                                    Angela Davis representing Keith Wood


                                    Raymond DiGuiseppe representing Firearms Policy Coalition, Inc.
                                    Raymond DiGuiseppe representing Second Amendment Foundation
                                    Raymond DiGuiseppe representing Lisa Walters
                                    Patrick Jaugstetter representing The County of Cherokee, Georgia
                                    Patrick Jaugstetter representing Keith Wood
                                    Adam Kraut representing Firearms Policy Coalition, Inc.
                                    Adam Kraut representing Second Amendment Foundation
                                    Adam Kraut representing Lisa Walters
                                    John Monroe representing Firearms Policy Coalition, Inc.
                                    John Monroe representing Second Amendment Foundation
                                    John Monroe representing Lisa Walters
                                    Andrew Pinson representing Brian Kemp
                                    Andrew Pinson representing Gary Vowell
                                    Tina Piper representing Brian Kemp
                                    Tina Piper representing Gary Vowell
         PROCEEDING
                                    Evidentiary Hearing(PI or TRO Hearing-Evidentiary);
         CATEGORY:
         MOTIONS RULED              [2]Motion for TRO WITHDRAWN
         ON:                        [2]Motion for Preliminary Injunction TAKEN UNDER ADVISEMENT



1 of 2                                                                                                            4/27/2020, 2:29 PM
CM/ECF-GA Northern District Court                                    https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?389482822719918-...




         MINUTE TEXT:               Hearing held via videoconference. Counsel for Plaintiffs verbally
                                    WITHDREW the Motion for TRO [2-1]; hearing proceeded as to
                                    Plaintiffs' Motion for Preliminary Injunction. Oral argument heard.
                                    Plaintiffs' Exhibits 1-16 admitted over objections(exhibits previously filed
                                    at doc. [30].) The Court granted Defendants leave to file any objections
                                    regarding the filing of Plaintiffs' exhibits by 1:00 PM on 4/28/2020.
                                    Counsel for Plaintiffs may also file a statement. All parties were directed
                                    to file any post-hearing briefs (no longer than 25 pages) by 5:00 PM on
                                    4/29/2020. The matter was taken under advisement by the Court, with
                                    order to follow.
         HEARING STATUS:            Hearing Concluded




2 of 2                                                                                                               4/27/2020, 2:29 PM
